Citation Nr: 0924299	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 
1991.
These matters come before the Board of Veterans' Appeals 
(Board) from two Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.

In a March 2005 rating decision, the RO in Denver, Colorado 
denied service connection for a right ankle sprain.  In 
response, the Veteran submitted an April 2005 communication 
in which he expressed a desire to reopen the claim for a 
right ankle sprain.  After jurisdiction over this case was 
transferred to the RO in Seattle, Washington, that RO issued 
a February 2006 rating decision that treated the Veteran's 
April 2005 communication as a petition to reopen the claim 
for a right ankle disability denied in the March 2005 rating 
decision.  However, given that the April 2005 communication 
expressed disagreement with the March 2005 rating decision 
and a desire to contest the result, the Board finds that the 
April 2005 communication should have been treated as a notice 
of disagreement (NOD) rather than a petition to reopen.  See 
38 C.F.R. § 20.201 (2008).  Thus, this claim comes before the 
Board on appeal from the RO's March 2005 rating decision.

In the February 2006 rating decision, the RO also denied 
service connection for a back disability.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's right ankle disability, diagnosed as a right 
foot lateral ankle sprain, is etiologically related to an in-
service injury.


CONCLUSION OF LAW

The criteria for service connection for an ankle injury are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for a right ankle disability, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the first element necessary to establish 
service connection, Dr. Brooks' September 2006 clinical note 
diagnosed the Veteran with a right foot lateral ankle sprain.  
Thus, the Veteran has been diagnosed with a current 
disability.

With regard to an in-service injury, the Veteran's service 
treatment records indicate that in July 1988 he sprained his 
right foot while playing basketball, resulting in swelling 
and tenderness at the base of the fifth metatarsal.  As noted 
by the RO, this service treatment record refers only to right 
foot, rather than right ankle symptoms.  However, the Veteran 
has indicated in his written statement that he did injure his 
ankle in that incident, and that he continued to experience 
right ankle symptoms in service but did not seek treatment.  
The Veteran is competent to testify to the in-service right 
ankle injury, and the Board finds that his testimony is 
consistent with the evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, there is evidence of a current right ankle disability 
and an in-service right ankle injury.  The only remaining 
question is whether there is a nexus between the two.  The 
only competent medical opinion on this question is that of 
Dr. Brooks.  

In a September 2006 clinical note, Dr. Brooks wrote that 
after a review of the Veteran's service treatment records 
relating to the July 1988 injury, it was probable that the 
in-service injury lead to the Veteran's continued problems 
with ligament laxity and being more susceptible to continued 
sprains.  As Dr. Brooks explained the reasons for this 
opinion, and it was consistent with the Veteran's testimony 
as to his in-service right ankle injury that the Board has 
found credible, this opinion is entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

As there is evidence of a current right ankle disability, an 
in-service right ankle injury, and a nexus between them, 
service connection for a right ankle disability must be 
granted. 


ORDER

Service connection for a right ankle disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

In this case, Dr. Clawson's April 2008 evaluation diagnosed 
the Veteran with a lumbar strain, lumbar spondylosis, and low 
lumbar painful masses.  In addition, the Veteran's service 
treatment records indicate that in November 1989 he was 
diagnosed with a muscle strain of the right rhomboid, 
evidenced by a sore back and tenderness over the right 
rhomboid.  Therefore, there is competent evidence in the 
record of a current back disability and an in-service back 
injury.

Furthermore, the Veteran's post-service medical records 
indicate that he has continued to experience back problems 
since his in-service injury.  Dr. Canfield's July 1997 note 
indicates that the Veteran had been given a diagnosis of 
rhomboid strain and indicated that the Veteran had 
experienced a similar injury in approximately April 1996.  In 
August 2001, a VA physician diagnosed the Veteran with a 
thoracic muscle strain and indicated that the Veteran had 
reported that a similar injury had occurred ten years 
earlier.  Finally, Dr. Clawson's April 2008 evaluation stated 
that the Veteran had indicated that in August 2007, he 
experienced back pain and paraspinal spasm and was diagnosed 
with a strain.  Given this evidence and the low threshold for 
finding a possible association between a current disability 
and service, the evidence indicates that the Veteran's back 
disability may be associated with his service. 

VA's duty to obtain an examination as to the nature and 
etiology of the Veteran's back disability is thus triggered.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
All indicated tests and studies should be 
conducted.

		The claims folder must be sent to the examiner for
		review; consideration of such should be reflected 
in the
		completed examination report or in an addendum.

        The examiner should opine as to whether it is at 
least as
likely as not (50 percent probability or more) that 
any current back disability is related to the 
Veteran's in-service back injury or is otherwise 
related to service.  The examiner must provide a 
rationale for the opinion.

The examiner is advised that the Veteran is 
competent to report his in-service back injury and 
his symptoms; and such reports must be considered 
in formulating any opinions.
		
        2.  If any benefit sought on appeal remains denied, 
issue
		a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


